DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 1, 10, and 16 in the reply filed 1 June 2022 are acknowledged and the rejections thereto for the reasons noted in the last office action mailed 1 April 2022 are hereby withdrawn as moot.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, page 7, last 3 paragraphs, filed 1 June 2022, with respect to amended claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn. 
In particular, as remarked by Applicant, Collins, relied upon in the last office action mailed 1 April 2022, does not meet the limitations of a first annular electroplate external to and adjacent to the first cylindrical member as well as a second annular electroplate internal to and adjacent to the first cylindrical member (when considered in combination with the other limitations recited in the claim). While Collins is considered to meet the limitation of first and second electroplates, the particular arrangement of annular electroplates in the manner claimed in amended claim 1 is not considered to be met and therefore the rejection thereto has been withdrawn.
As further remarked by Applicant, each of independent claims 10 and 16 have been amended in a similar manner to claim 1 and therefore the rejections thereto for each of said claims have also been withdrawn for reasons similar to amended claim 1 for the reasons noted above.

Reasons for Allowance
Claims 1, 2, 5, 6, 9-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a transducer module comprising a first cylindrical member having a longitudinal axis, a first annular electroplate external to and adjacent to the first cylindrical member (emphasis added) and (emphasis added) a second annular electroplate internal to and adjacent to the first cylindrical member (emphasis added), when considered in combination with the other limitations recited in the instant claim.
As to claim 10: The claim is drawn to a transducer module comprising a first cylindrical member having a first longitudinal axis, a first annular electroplate external to and adjacent to the first cylindrical member (emphasis added), a second annular electroplate internal to and adjacent to the first cylindrical member (emphasis added), a third annular electroplate external to and adjacent to a second cylindrical member, and a fourth annular electroplate internal to and adjacent to the second cylindrical member, when considered in combination with the other limitations recited in the instant claim.
As to claim 16: The claim is drawn to a wheel probe for inspecting a test surface of a structure and recites limitations similar to claim 10 as well as a rotating acoustic barrier between a pair of wheel members for acoustically dry coupling the wheel members to the test surface and is therefore indicated allowable for reciting at least the limitations similar to claim 10 above as well as the features of the instant claim.
As to claims 2, 5, 6, 9, 11-14, and 17-19: Each of said claims depends ultimately from one of claims 1, 10, or 16 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856